Name: Commission Regulation (EEC) No 2188/87 of 23 July 1987 amending for the fifth time Regulation (EEC) No 2033/85 in respect of the guaranteed total quantities of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/24 Official Journal of the European Communities 24. 7. 87 COMMISSION REGULATION (EEC) No 2188/87 of 23 July 1987 amending for the fifth time Regulation (EEC) No 2033/85 in respect of the guaranteed total quantities of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, amended by Regulation (EEC) No 1 899/87 (4), and in particular the second subparagraph of Article 6 (2) thereof, Whereas Commission Regulation (EEC) No 2033/85 (*), as last amended by Regulation (EEC) No 1 105/87 (*), provides that the guaranteed total quantities of milk and milk products may be adapted ; Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 5c (7) thereof, Whereas, in respect of Spain and France, the guaranteed total quantities fixed in respect of deliveries to purchasers and of direct sales to consumption must be adapted to allow for the structural changes recorded on the basis of statistical data : Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following paragraphs 3 and 4 are added to Article 1 of Regulation (EEC) No 2033/85 : '3 . With effect from 1 April 1986, the guaranteed total quantities in respect of Spain and France which appear under (b) and (c) in the second and third subparagraphs of Article 5c (3) of Regulation (EEC) No 804/68 shall be amended as follows : (1 000 tonnes) Guaranteed total quantity Period 1 April 1987 to 31 March 1988 Period 1 April 1988 to 31 March 1989 Spain 4 650 4 607,000 4 560,500 France 25 634 25 121,320 24 864,980 4. The total quantities provided for in the Annex to Regulation (EEC) No 857/84 in respect of Spain and France shall be amended as follows : l (1 000 tonnes) 1 April 1986 to 31 March 1987 1 April 1987 to 31 March 1988 1 April 1988 to 31 March 1989 Spain 750 685,000 677,500 France 874 856,520 847,780' (') OJ No L 148, 28 . 6 . 1968 , p . 13 . (2) OJ No L 78 , 20. 3 . 1987, p . 1 . 0 OJ No L 90, 1 . 4. 1984, p. 13 . (4) OJ No L 182, 3 . 7. 1987, p. 39. 0 OJ No L 192, 24. 7 . 1985, p. 9 . ( «) OJ No L 106, 22. 4. 1987, p. 33. 24. 7. 87 Official Journal of the European Communities No L 203/25 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 July 1987 . For the Commission Frans ANDRIESSEN Vice-President